Citation Nr: 0429686	
Decision Date: 11/03/04    Archive Date: 11/10/04

DOCKET NO.  03-16 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 (West 2002).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, R.R., M.D., and D.R., M.D.


ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The veteran served on active duty from June 1945 to June 
1980; he died in November 2000.  The appellant is the 
veteran's surviving spouse.  

The case is before the Board of Veterans' Appeals (Board) on 
appeal from the San Diego, California, Department of Veterans 
Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The probative evidence of record raises a reasonable 
doubt that a disability related to active service was the 
cause or contributory cause of death.  

2.  The appellant would be entitled to no additional benefits 
by virtue of a grant of DIC under the provisions of 38 
U.S.C.A. § 1318 and this issue is rendered moot.  


CONCLUSIONS OF LAW

1.  The cause of the veteran's death is related to a disease 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2003).  

2.  DIC for the cause of death under the provisions of 
38 U.S.C.A. § 1318 is denied.  38 U.S.C.A. §§ 1318, 5107 
(West 2002).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable decision below, the Board concludes 
that no further assistance or notification action pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA) is required 
at this time. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).

Factual Background

The appellant filed her claim for service connection for the 
cause of the veteran's death in January 2001.  She submitted 
a copy of the Certificate of Death, which shows the veteran 
died on November [redacted], 2000.  The immediate cause of death was 
probable myocardial infarction due to coronary artery 
disease.  There was no other significant condition listed, 
which contributed to the cause of death.  

During his lifetime the veteran was service-connected for 
bilateral sensorineural hearing loss rated 80 percent, 
effective April 28, 1997, and 0 percent, effective July 1, 
1980.  He was also service-connected for status post 
laminectomy secondary to a herniated nucleus pulposus with 
post laminectomy syndrome rated 20 percent, effective April 
28, 1997, and 10 percent, effective July 1, 1980.  He was 
also service-connected for status post skin lesion with 
residual depigmented areas of the skin rated 10 percent, 
effective July 1, 1980.  He was awarded entitlement to 
individual unemployability, effective April 28, 1997.  

The service medical records do not show complaints, treatment 
or diagnosis of myocardial infarction, coronary artery 
disease, or other cardiovascular disease.  A blood pressure 
reading of 128/90 was recorded in July 1973.  The veteran had 
not been diagnosed with cardiovascular-renal disease, 
including chronic hypertension, during his initial post-
service year.  

On VA examination in May 1981 the veteran complained of 
experiencing shortness of breath and dyspnea about three 
months after discharge.  On physical examination the heart 
was normal to auscultation and percussion.  He denied chest 
pain.  In fact, physical examination of the cardiovascular 
system was normal.  Chest x-ray examination was normal.  A 
pulmonary function test revealed no abnormality.  The 
diagnosis was a history of shortness of breath.  Mild labile 
systolic hypertension was also diagnosed based on blood 
pressure readings of 120/85 sitting, 160/96 recumbent, 140/80 
standing, 140/70 sitting after exercise and 160/85 2 minutes 
after exercise.

In an August 1981 rating decision the RO granted service 
connection for status post laminectomy secondary to a 
herniated nucleus pulposus with post laminectomy syndrome.  
The service medical records showed the veteran was 
hospitalized in August 1960 with complaints of ongoing back 
pain.  The discharge diagnosis was herniated nucleus pulposus 
at L5-S1.  In September 1960 the veteran underwent a left L5-
S1 hemilaminectomy.  The RO assigned a 10 percent disability 
rating, effective July 1, 1980.  The RO denied service 
connection for organic pathology attributable to complaints 
of shortness of breath and labile hypertension.  

The evidence includes multiple private treatment records 
showing examination, evaluation, and treatment for numerous 
conditions not at issue in this appeal.  The relevant post-
service medical records show the veteran was admitted to a 
private hospital in August 1989 for chest and neck pain.  An 
electrocardiogram disclosed an acute myocardial infarction 
and atrial fibrillation.  The final diagnosis was acute 
inferior myocardial infarction and coronary artery disease.  

The veteran underwent a VA spine examination in July 1997 for 
reevaluation of his service-connected lumbosacral disability.  
The veteran complained of back pain with prolonged sitting or 
standing.  He stated that stretching alleviated the pain.  
Physical examination revealed no postural abnormality and no 
fixed deformity and the veteran moved quite freely without 
pain.  His range of motion was excellent.  He had normal 
range of motion actively and passively without pain.  
Neurological examination was similarly normal.  Sensation and 
straight leg raising were normal and without back or leg 
pain.  The examiner stated that the veteran continued to have 
a very good result from the in-service surgery and his 
function was excellent.  There was no limitation of motion or 
painful motion.  He had no weakness or fatigability and no 
incoordination.  The examiner stated that de did have 
periodic minor flare-ups, which were alleviated with rest in 
a recliner.  

The private treatment records show the veteran was admitted 
to a private hospital in May 1999 for repair of a juxtarenal 
abdominal aortic aneurysm.  He had undergone extensive 
evaluations in the preceding months, which included 
computerized axial tomography scan and an angiography.  These 
tests revealed the abdominal aortic aneurysm, which involved 
the renal arteries.  The veteran also underwent a cardiac 
evaluation at that time.  The final impressions were 
juxtarenal abdominal aortic aneurysm with involvement of the 
renal arteries, mild chronic renal failure, coronary artery 
disease, which was asymptomatic, and chronic cigarette 
smoking with chronic obstructive pulmonary disease.  

The appellant submitted a December 2002 private medical 
opinion in support of her claim.  The physician noted the 
cause of death due to probable myocardial infarction and the 
veteran's history of coronary artery disease and widespread 
atherosclerotic heart disease evidenced by the aortic 
aneurysm that required surgical repair.  The physician stated 
that, despite the severity of the veteran's vascular disease, 
the primary source of the veteran's pain and disability was 
the result of his service-connected post laminectomy 
syndrome.  He stated that the veteran's back pain increased 
in severity and ultimately a treating physician determined 
that no definitive remediation was possible.  The physician 
stated that it is well known that pain causes elevations in 
epineplirine levels.  He stated that the resultant 
hyperadrenergie state increases myocardial oxygen demand and 
the potential for cardiac ischemia.  The physician opined 
that the service-connected laminectomy syndrome and chronic 
low back pain contributed to the veteran's death from cardiac 
causes.  

Thereafter, the RO referred the claims folder to VA 
physicians for review of the evidence and an opinion on the 
issue of causation in this case.  An April 2003 opinion shows 
a VA physician reviewed the evidence, including the December 
2002 medical opinion.  The VA physician concurred with the 
medical statement that pain causes elevations in epineplirine 
levels.  The VA physician stated that epinephrine increases 
the rate and strength of the heartbeat.  The VA physician 
stated that this physiologic reaction may ultimately deprive 
the heart muscle of oxygen for its own functionality.  He 
also stated that the heightened adrenaline level may 
contribute to other existing and compromising cardiac 
conditions, which may cause death of the heart muscle.  The 
VA physician opined that it is as likely as not that the 
chronically elevated adrenaline levels reported by the 
veteran's attending physician may have indeed contributed to 
the probable myocardial infarction that caused the veteran's 
death, but was not the primary cause of death.  

In April 2003 a VA cardiologist reviewed the claims folder 
and opined that it was more likely that the veteran's 
probable cause of death was myocardial in nature related to 
tobacco use, preexisting coronary artery disease and renal 
insufficiency and that his low back pain did not 
substantially or materially contribute to cause death. 

At the personal hearing the appellant testified that the 
veteran had severe, constant low back pain prior to his 
death.  Transcript, pp. 3 (February 2004).  She testified 
that the pain became so severe that he could no longer walk 
or stand for any length of time.  Tr., p. 5.  R.R., the 
physician who issued the December 2002 medical opinion, 
testified that he reviewed the veteran's service medical 
records and that these records support a finding that 
hypertension began during the veteran's active service, and 
that hypertension led to the development of atherosclerotic 
heart disease.  Tr., pp. 10-15.  

Criteria
General Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2003).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2003).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2003).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309 (2003).  

Cause of Death

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. 
App. 507, 509 (1997).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2003).

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b) (2003).

Contributory cause of death is inherently one not related to 
the principal cause.  In order to constitute the contributory 
cause of death it must be shown that the service-connected 
disability contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 3.312(c) 
(2003).

If the service-connected disability affected a vital organ, 
careful consideration must be given to whether the 
debilitating effects of the service-connected disability 
rendered the veteran less capable of resisting the effects of 
other diseases.  There are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, but, 
even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), 
(4) (2003); Lathan v. Brown, 7 Vet. App. 359 (1995).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is 
a substantial doubt and one within the range of probability 
as distinguished from pure speculation or remote 
possibility.  38 C.F.R. 3.102 (2003)

Analysis

I.  Cause of Death

The evidence shows the veteran died on November [redacted], 2000.  
The immediate cause of death was probable myocardial 
infarction due to coronary artery disease.  There was no 
other significant condition listed, which contributed to the 
cause of death.  

The service medical records do not show the veteran was 
treated for hypertension, myocardial infarction, or coronary 
artery disease during active service.  There was one 
borderline hypertensive diastolic reading of 90 in 1973, but 
during the June 1980 medical retirement examination, physical 
examination of the heart and vascular system was normal.  An 
electrocardiograph performed as a part of that examination 
was within normal limits.  A chest x-ray examination was also 
within normal limits at that time.  Systolic blood pressure 
was 130 and diastolic blood pressure was 80.  There was no 
diagnosis of cardiovascular disease including hypertension.  

The post-service medical records do not show manifestations 
or treatment of chronic hypertension or coronary artery 
disease during the initial post-service year, although labile 
systolic hypertension was diagnosed on the May 1981 VA 
examination, within one year of service.  

Since the evidence does not show cardiovascular-renal 
disease, including hypertension, to a degree of 10 percent 
during the initial post-service year, a presumption in favor 
of service connection is not applicable in this case.  
38 C.F.R. §§ 3.307, 3.309.  

The determinative issue in this case is whether any of the 
veteran's service-connected disabilities caused or 
contributed to death, or whether a post-service disease or 
injury otherwise began during active service and caused or 
contributed to his death from probable myocardial infarction.  
This issue is medical in nature and therefore requires a 
competent medical opinion on this issue.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993) (CCAVC held that lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (CAVC held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

At the time of his death the veteran was service-connected 
for status post laminectomy secondary to a herniated nucleus 
pulposus with post laminectomy syndrome.  

Evidence addressing the issue pertaining to the cause of 
death of the veteran includes the December 2002 private 
medical opinion, the April 2003 VA medical opinions and the 
hearing testimony of R.R., M.D., who had issued one of the 
medical opinions.  

In his December 2002 private medical opinion Dr. R. expressed 
the opinion in essence that pain resulting from the veteran's 
service-connected lumbar spine disability caused 
physiological changes that increased the veteran's myocardial 
oxygen demand and the potential for cardiac ischemia.  The 
physician opined, therefore, that the service-connected 
laminectomy syndrome with chronic low back pain contributed 
to the veteran's death from cardiac causes.  In April 2003 a 
VA physician also opined, after reviewing the veteran's 
claims folder, that it was as likely as not that the 
chronically elevated adrenaline levels reported by the 
private physician may have indeed contributed to the probable 
myocardial infarction that caused the veteran's death, but 
was not the primary cause of death.  These opinions support 
the claim that the veteran's postlaminectomy syndrome 
contributed to his death.  However, the claims folder was 
then reviewed by a VA cardiologist who opined that the 
veteran's low back pain did not materially or substantially 
contribute to the cause of his death.  The cardiologist also 
reviewed the claims folder but rendered an opinion 
disagreeing with those of the other two physicians.

At the personal hearing in February 2004 Dr. R., after 
reviewing the veteran's service and postservice medical 
records, expressed the additional opinion that the veteran 
had hypertension that began in service and eventually led to 
the coronary artery disease that caused his death.  This 
opinion is supported by the record of at least one borderline 
hypertensive reading in service and the diagnosis of labile 
systolic hypertension approximately 11 months after service 
discharge, both possibly indicative of at least the early 
stages of some cardiovascular disease process.  However, the 
record does not show chronic hypertension at that time and 
the veteran first suffered a documented myocardial infarction 
in 1989, approximately nine years after service.  

After a review of the evidence, the Board concludes that the 
evidence does not satisfactorily prove or disprove the claim 
and is in relative balance as to whether or not the veteran's 
cardiac disease process began in service and/or whether or 
not his service-connected postlaminectomy syndrome 
contributed materially to his death.  

For these reasons, the Board finds that the probative 
evidence of record raises a reasonable doubt that a 
disability related to active service caused or contributed to 
the veteran's death.  That doubt is resolved in the 
appellant's favor, and service connection for the cause of 
the veteran's death is granted.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1310, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.312.  

II.  38 U.S.C.A. § 1318

Inasmuch as the Board's decision above constitutes a full 
grant of the benefit sought on appeal with respect to the 
issue of service connection for the cause of the veteran's 
death, the issue of entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 is rendered moot, as the appellant 
would be entitled to no additional benefits by virtue of a 
grant of DIC under the provisions of 38 U.S.C.A. § 1318.  See 
Mintz v. Brown, 6 Vet. App. 277 (1994) (the Board does not 
have jurisdiction to review a case if no benefit would accrue 
to the claimant).  

The Board concludes that DIC for the cause of death under the 
provisions of 38 U.S.C.A. § 1318 is denied.  38 U.S.C.A. 
§§ 1110, 5107; 38 C.F.R. § 3.303.   


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.  

Entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1318 is dismissed.  



	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



